AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT Co                                              SEP 19 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                              JUDGMENT IN A C
                                     V.
                LANCE LAMONT LAVERT (I)
                                                                        Case Number:          3: 18-CR-03485-LAB

                                                                     David J Zugman
                                                                     Defendant's Attorney
USM Number                           71419-298

• -
THE DEFENDANT:
D      pleaded guilty to count(s)

lZi was found guilty on count( s)           1-3 of the third superseding Indictment
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                   Count
18:1951(A);l8:2;18:924(D)(l),28:2461(C)- Interference With Commerce By Threats Or Violence                              lsss
18:924(C);l8:924(D)(l),28:246l(C)- Use, Brandish, and Discharge A Firearm During and In                                 2sss
18:922(G)(l);l8:924(D)(l),28:2461(C)- Felon In Possession Of A Firearm; Criminal Forfeiture                             3sss



    The defendant is sentenced as provided in pages 2 through                   6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 lZi Count(s) __re_m_a_in_in...:g=---------- are                           dismissed on the motion of the United States.

 lZJ   Assessment: $100.00 per count, 300.00 total


 •     JVTA Assessment•:$

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZi No fine                         D
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      HON. LA               ALAN BURNS
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LANCE LAMONT LAVERT (1)                                                   Judgment - Page 2 of 6
CASE NUMBER:              3:18-CR-03485-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 105 months as to count lsss to run concurrent to count 3sss
 84 months as to count 2sss to run consecutive to count 1sss
 105 months as to count 3sss to run concurrent to count lsss




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
       •    as notified by the United States Marshal.

       The defendant must surrender_ for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - ~ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3: l 8-CR-03485-LAB
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              LANCE LAMONT LAVERT (1)                                                       Judgment - Page 3 of 6
     CASE NUMBER:            3:18-CR-03485-LAB

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years, each count concurrent

                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.    181The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3:18-CR-03485-LAB
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  LANCE LAMONT LAVERT (1)                                                                Judgment - Page       4 of 6
 CASE NUMBER:                3: 18-CR-03485-LAB


                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:18-CR-03485-LAB
AO 245B {CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              LANCE LAMONT LAVERT (I)                                               Judgment - Page 5 of 6
CASE NUMBER:            3:18-CR-03485-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
        three times a month for one year. The probation officer may modify testing after one year if no dirty tests
        are reported.
     3. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer
        or other electronic communication or data storage devices or media effects, conducted by a United States
        Probation Officer or any federal, state, or local law enforcement officer, at any time with or without a
        warrant, and with or without reasonable suspicion. Failure to submit to such a search may be grounds for
        revocation; you shall warn any other residents that the premises may be subject to searches pursuant to
        this condition.
     4. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.



II

II




                                                                                             3: l 8-CR-03485-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               LANCE LAMONT LAVERT (1)                                                  Judgment - Page 6 of 6
CASE NUMBER:             3: l 8-CR-03485-LAB



                                         RESTITUTION
The defendant shall pay restitution in the amount of $420.00 unto the United States of America.

The sum shall be paid as follows:


The defendant shall pay $420.00 through the Clerk, U.S. District Court. Payment ofrestitution shall be forthwith.
During any period of incarceration, the defendant shall pay restitution through the Inmate Responsibility Program
at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is greater. The defendant shall pay
the restitution during his supervised release at the rate of $25.00 per month. These payment schedules do not
foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
restitution judgment. Restitution is to be paid to the following victims and distribution is to be made on a pro rata
basis. The U.S. Attorney's Office will provide victim contact information directly to the Clerk of Court.
Motel 6
6 I I 7 Paseo Del Norte
Carlsbad, CA 9201 I

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty days after the change
occurs.




                                                                                                  3:18-CR-03485-LAB
